

IF BANCORP, INC.
EXECUTIVE STOCK OPTION AGREEMENT


THIS STOCK OPTION AGREEMENT (the “Agreement”), dated and effective as of
_______________ (the "Effective Date") by and between IF Bancorp, Inc., a
Maryland corporation (the "Company"), and ____________________ (the "Grantee"),
is entered into as follows:


WHEREAS, the Company has adopted the IF Bancorp, Inc. 2012 Equity Incentive Plan
(the "Plan"), pursuant to which the Company may grant Stock Options;


WHEREAS, the Company desires to grant to the Grantee the number of Stock Options
provided for herein;


NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:


1.  
Incorporation of Plan; Capitalized Terms. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Administrator shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.



2.  
Terms of Grant.



 
Date of Grant:



 
Vesting Commencement Date:



 
Exercise Price per Share:



 
Number of Options Granted:



 
Term/Expiration Date:
The term of the Stock Options shall be ten (10) years and the Stock Options
granted hereunder shall expire on the date that is ten (10) years from date of
grant.



 
Vesting Schedule:
The Stock Options granted herby shall vest at the rate of 14.3% per year
(rounded down to the nearest whole number), such vesting shall occur on each
annual anniversary of the date of grant, such that the Grantee shall be fully
vested at the end of seven (7) years from the date of grant, conditioned upon
the Grantee's continued Service to the Company as of such vesting dates, and
subject to the provisions of Section 7 of this Agreement.  For purposes of
vesting and exercise of such Stock Options, continued Service as a Director
following termination of employment shall constitute Service.



This Stock Option is intended to be an Incentive Stock Option to the maximum
extent permitted under the tax laws [Company check one]: ___X___ Yes   ______ No



                                                                   


 
 

--------------------------------------------------------------------------------

 



3.  
Grant of Stock Options.



The Board of Directors hereby grants to the Grantee, Stock Options to purchase
the number of shares of Stock, set forth in Section 2, above, at the Exercise
Price per share, set forth in Section 2 above, and subject to the terms and
conditions of the Plan, which is incorporated herein by reference.  In the event
of a conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall prevail.  However, Section 2 of this
Agreement sets out specific terms for the Grantee hereunder, and will prevail
over more general terms in the Plan, if any.


4.  
Restrictions.



a.  
The Options may not be transferred in any manner other than by will or the laws
of descent or distribution, to a trust established by the Grantee, if under
Section 671 of the Internal Revenue Code (“Code”) and applicable state law the
Grantee is considered the sole beneficial owner of the Stock Option while held
in the trust, or (iii) between spouses incident to a divorce or pursuant to a
domestic relations order, provided, however, in the case of a transfer pursuant
to a divorce or domestic relations order, the Stock Option shall not qualify as
an Incentive Stock Option as of the day of such transfer.

 
 
b.  
Subject to the provisions of Section 7 hereof, if the Grantee's employment with
the Company is terminated for any reason, any Stock Options that have not vested
at the time of the Grantee's termination of employment shall be forfeited by the
Grantee.  In addition, as noted above, continued Service as a director following
termination of employment shall constitute Service for purposes of vesting and
exercise of such Stock Options.



5.  
Period of Exercise.



                   a.  
Term of Options. Vested Stock Options may be exercised at any time for a period
of ten (10) years from the date of grant, subject to Section 5.b below. The date
of grant, the dates at which the Stock Options vest and the dates at which they
are exercisable are set out above in Section 2 Grant of Stock Options.



                  b.  
Expiration of Options. Options shall expire as set forth in Section 2 and
Section 7 hereof.



6.  
Exercise of Option; Rights as a Shareholder.



                   a.  
The Stock Options shall be exercisable by: (i) the Grantee's signing and
returning to the Company at its principal office, a "Notice of Exercise" in such
form as may be prescribed by the Company from time to time, (ii) full payment of
the aggregate Exercise Price in cash or by check payable to the order of the
Company, or such other method of payment acceptable to the Company as determined
by the Board or the Committee, and (iii) full payment to the Company of an
additional amount equal to Grantee's withholding tax in respect of such exercise
or making other arrangements satisfactory to the Company for the payment of such
Options, including authorizing the Company to withhold from the Shares to be
issued upon such exercise that number of shares with a value equal to the
minimum amount of such withholding obligation as determined by the Company.

 
 
                   b.  
A Stock Option may not be exercised for a fraction of a Share.



                   c.  
Until the Stock Option is exercised and the Stock is issued to the Grantee, no
right to vote or receive dividends or any other rights as a shareholder shall
exist with respect to the Stock Option.






                                                                   


 
 

--------------------------------------------------------------------------------

 

                  d.  
In order to issue shares of Stock upon the exercise of any of the Stock Options,
the Grantee hereby agrees to sign any and all documents required by law and/or
the Company's incorporation documents.



                   e.  
After a Notice of Exercise has been delivered to the Company it may not be
rescinded or revised by the Grantee.



7.  
Effect of Termination of Service.



                  a.  
Upon a Grantee’s Termination of Service for any reason other than due to
Disability or death or termination for Cause, Stock Options shall be exercisable
only as to those shares that were immediately exercisable by such Grantee at the
date of termination, and Stock Options may be exercised only for a period of
three (3) months following termination.

 
 
                 b.  
In the event of a Termination of Service for Cause, all Stock Options granted to
a Grantee that have not been exercised shall expire and be forfeited.



                  c.  
Upon Termination of Service for reason of Disability or death, all Stock Options
subject to this Award shall be exercisable, whether or not then exercisable, at
the date of Termination of Service.  Vested Stock Options may be exercised for a
period of one year following Termination of Service due to death, Disability or
Retirement, provided, however, that no Stock Option shall be eligible for
treatment as an Incentive Stock Option in the event such Stock Option is
exercised more than three months following Termination of Service due to
Retirement or one year following Termination of Service due to Disability and
provided, further, in order to obtain Incentive Stock Option treatment for Stock
Options exercised by heirs or devisees of the Grantee, the Grantee’s death must
have occurred while employed or within three (3) months of Termination of
Service.



                  d.  
At the time of an Involuntary Termination of Employment following a Change in
Control, all Stock Options then held by the Grantee shall become fully
exercisable (subject to the expiration provisions otherwise applicable to the
Stock Option).   All Stock Options may be exercised for a period of one year
following the Grantee’s Involuntary Termination of Employment, provided however
that no Stock Option shall be eligible for treatment as an Incentive Stock
Option in the event such Stock Option is exercised more than three (3) months
following Involuntary Termination of Employment following a Change in Control.



                e.  
Notwithstanding anything herein to the contrary, no Stock Option shall be
exercisable beyond the last day of the original term of such Stock Option.



8.  
Taxes.



The Grantee shall be liable for any and all taxes, including withholding taxes,
arising out of the exercise of the Stock Options hereunder.  The Company may
make such provisions and take such steps as it may deem necessary or appropriate
for the withholding of all taxes required by law to be withheld with respect to
Stock Options granted under the Plan and the exercise thereof, including, but
not limited, to (i) deducting the amount so required to be withheld from any
other amount then or thereafter payable to a Grantee, and/or (ii) requiring a
Grantee to pay to the Company or any of its Subsidiaries the amount so required
to be withheld as a condition of the issuance, delivery, distribution or release
of any Stock.



                                                                   


 
 

--------------------------------------------------------------------------------

 


9.  
Miscellaneous.



                 a.  
The parties agree to execute such further instruments and to take such action as
may reasonably be necessary to carry out the intent of this Agreement.



                b.  
Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon delivery to the Grantee at his address then on
file with the Company.



                c.  
This Agreement shall not be construed so as to grant the Grantee any right to
remain in the employ of the Company.



               d.  
The parties agree that the Company shall have no further obligation to the
Grantee relating to the grant of Stock Options except as stated herein.



               e.  
This Agreement and the Plan constitute the entire agreement of the parties with
respect to the subject matter hereof.



IN WITNESS WHEREOF, the undersigned have executed this Agreement effective on
the date first set above.


GRANTEE                                                                                  IF
BANCORP, INC.


___________________________________             By:
__________________________________

 
                                                                                         
Title: ________________________________







